Kellogg, J.
Application is made by the relator for a writ of mandamus to compel-the treasurer .of Clinton county to pay over to the town of Plattsburgh the liquor "tax money received from licenses issued in the town of Plattsburgh since May 1, 1899.
This application is based upon the wording of an act passed in 1898 (Chap. 135), to amend an act of 1894 (Chap. 471), relating to the same subject. In 1894 all the excise money paid for licenses in the town of Plattsburgh went to the treasurer of the board of alms, as a poor fund. The amendment follows in this respect the wording of the old law disregarding the provisions of the Liquor Tax Law, chapter 112, of the Laws of 1896, by which one-third of such money was to be paid by the county treasurer to the State.
I cannot think that the Legislature intended this amendment of 1898 to divert from the State Treasury, that one third, while all other towns in the State must contribute one-third for State purposes. This would be such a discrimination in favor of the town of Plattsburgh as to excite grave question as to its cause. There appears to have been some blundering in the use of words in the amendatory act. The fair, and I think the proper construction, *464must confine the meaning of this amendment to such money as the State does not, by the Liquor Tax Law, appropriate to itself for •State purposes.
The application is, therefore, denied, but without costs.
Application denied, without costs.